Citation Nr: 1223592	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, but did not appear for the hearing.  Thus, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d), (e) (2011).

The Board observes that the rating decisions on appeal also denied a claim to reopen a previously denied issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in a May 2009 rating decision, the RO granted service connection for PTSD (30%, effective June 1, 2007).  The Veteran then filed a timely notice of disagreement with the disability evaluation assigned.  In January 2010, the RO issued a statement of the case (SOC) as to the initial rating assigned to the Veteran's PTSD, but the Veteran did not thereafter file a substantive appeal.  There is also no indication that he expressed disagreement with the effective date assigned.  Therefore, the Board concludes that the only issues presently before it are the claims to reopen the previously denied issues of entitlement to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  By an unappealed February 2005 rating action, the RO continued a prior denial of service connection for bilateral hearing loss and denied service connection for tinnitus.  

2.  Evidence received after the February 2005 continued denial of service connection for bilateral hearing loss and denial of service connection for tinnitus relates to unestablished facts necessary to substantiate those issues and raises a reasonable possibility of substantiating those underlying claims.

3.  The Veteran has bilateral hearing loss and tinnitus that are as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The RO's February 2005 continued denial of service connection for bilateral hearing loss and denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final February 2005 rating action is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

4.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to these matters.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New and Material

Service connection for bilateral hearing loss was initially denied in June 2001 because the evidence did not show that the Veteran's bilateral hearing loss was related to his military service.  In other words, evidence of record did not reflect a nexus between the Veteran's hearing loss and his active service.  A subsequent rating action dated in February 2005 denied his claim to reopen because, although the evidence received since the June 2001 determination was new, it was not material because it did not show a nexus to the Veteran's military service.  The February 2005 rating decision also denied the Veteran's claim of service connection for tinnitus because such disability was not shown by the evidence of record.  After receiving notice of the February 2005 decision, the Veteran did not initiate an appeal of the denial of those issues.  Later, in March 2007 (bilateral hearing loss) and June 2007 (tinnitus), however, he applied to have his claims reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Prior to the Veteran's current claims, VA revised 38 C.F.R. § 3.156(c) which addresses service department records.  See Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. § 3.156(c) (2011)).  38 C.F.R. § 3.156(c) was revised to clarify VA's current practice.  When VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  The pertinent revisions include removal of the "new and material" requirement in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2011).

Here, relevant evidence of record at the time of the February 2005 rating decision consisted of the Veteran's service treatment records (STRs), some personnel records, private treatment records dated from March 1982 to June 1999, and the Veteran's contentions.  His STRs showed no treatment for, or diagnosis of, bilateral hearing loss or tinnitus.  His discharge examination in July 1967 did not reveal bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385, nor were any complaints of tinnitus noted.  In his accompanying report of medical history, the Veteran answered no to having ear trouble.  His personnel records confirmed his service with an artillery unit.  Post-service records revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385 beginning in March 1982.  No complaints of tinnitus were shown, nor was any opinion regarding the etiology of the Veteran's bilateral hearing loss provided.

Accordingly, at the time of the continued denial of the claim for service connection for bilateral hearing loss and denial of the claim for service connection for tinnitus in February 2005, the claims folder contained no competent evidence of a relationship between the Veteran's bilateral hearing loss and his military service and no current tinnitus disability.  Thus, the RO, in February 2005, denied the claim to reopen the previously denied issue of entitlement to service connection for bilateral hearing loss and also denied service connection for tinnitus.  The Veteran did not appeal the RO's decision and that the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the February 2005 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issues of bilateral hearing loss and tinnitus was received between the February 2005 rating decision and the 2007 claims.  The February 2005 rating decision is thus final.  Furthermore, the prior June 2001 denial of service connection for bilateral hearing loss is also final as no new and material evidence was received between that decision and the claim denied in February 2005.  

The relevant evidence received since the February 2005 denial consists of additional non-pertinent personnel records, VA treatment records dated from December 2002 to November 2009, a VA examination in April 2008 with an addendum in May 2008, and the Veteran's contentions.  A treatment record dated in July 2007 shows that the Veteran reported a history of decreased hearing that had been present for awhile.  An audiological consultation in August 2007 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran reported having tinnitus for over 30 years at that time.  At an April 2008 VA examination, the Veteran reported that he had had bilateral hearing loss and tinnitus since 1966.  He also reported in-service noise exposure from artillery/gunfire.  He was not able to use hearing protection in service.  Examination revealed a bilateral hearing loss disability as defined by VA.  A medical opinion from the examiner obtained in May 2008 shows that the Veteran's bilateral hearing loss and tinnitus were not related to his military service due to normal hearing acuity at discharge and no complaint of tinnitus being found in the STRs.  

This newly received evidence relates to unestablished facts necessary to reopen the previously denied claims of service connection for bilateral hearing loss and tinnitus-namely, evidence that the Veteran's bilateral hearing loss and tinnitus are related to his military service.  Of significance to the Board is the fact that the Veteran has asserted that the onset of his bilateral hearing loss and tinnitus was in service and that he has experienced bilateral hearing loss and tinnitus since service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding the onset of his symptoms in service and of a continuity of symptomatology since service.  The Board concludes, therefore, that such additional evidence of the onset of his bilateral hearing loss and tinnitus and a continuity of symptomatology since service is both new and material.  Accordingly, the Board grants the Veteran's application to reopen these previously denied issues. 

In finding that new and material evidence has been received, the Board acknowledges that additional personnel records available--but that had not been obtained--at the time of the previous final decisions are now of record.  As noted above, reconsideration as opposed to reopening is warranted if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  However, the additional personnel records obtained consist of the Veteran's discharge from reserve service form and a record showing the awards and decorations received during service, which is duplicative of information on his DD 214 and was of record at the time of the prior decisions.  Thus, the Board concludes that such additional records are not relevant to the Veteran's bilateral hearing loss and tinnitus claims and that reconsideration is not warranted.  

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the current appeal, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma.  His DD 214 shows that his military occupational specialty (MOS) was that of a field artillery basic.  His personnel records show that he was stationed with an air cavalry division and an artillery unit.  Additionally, the Veteran is service-connected for PTSD based, in part, on fighting in Vietnam.  Accordingly, in-service acoustic trauma is conceded.  

Here, the Veteran's STRs include an audiogram in connection with his entrance examination in July 1965; the numerical results of the audiogram were not reported.  The April 2008 examiner opined that the results showed bilateral hearing within normal limits.  His July 1967 discharge examination reported his hearing acuity in puretone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
XXXX
5 (10)
LEFT
5 (20)
-5 (5)
0 (10)
XXXX
25 (30)

In the accompanying report of medical history, the Veteran denied having ear trouble.  His STRs do not reveal any complaints of, or treatment for, bilateral hearing loss or tinnitus.  

As discussed above, private audiological evaluations from a former employer beginning in March 1982 shows that the Veteran met VA's definition of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  They show that the Veteran had bilateral hearing loss as early as the age of 37.  No complaints of tinnitus were noted, and no opinion regarding the etiology of the Veteran's bilateral hearing loss was provided.  However, one of the records dated in June 1992 shows that the Veteran reported artillery noise from his service.  

A VA treatment record dated in July 2007 shows that the Veteran reported a history of decreased hearing that had been present for awhile.  An audiological consultation in August 2007 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran reported having tinnitus for over 30 years.  He reported military noise exposure and denied occupational noise exposure.  He reported that he had annual hearing examinations at his former workplace, but he worked in the laboratory, which was quiet.  

The Veteran was afforded a VA examination in April 2008.  He reported having bilateral hearing loss and tinnitus since 1966.  His tinnitus was intermittent and bilateral.  He denied pre-military noise exposure.  He reported in-service exposure from artillery/gunfire.  He was not able to use hearing protection in service.  He denied post-service occupational noise exposure.  The Veteran reported post-service recreational noise exposure from using a lawn mower, but indicated that he used hearing protection during those activities.  Hearing examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  

After reviewing the claims file, an opinion was offered in May 2008.  The examiner noted that the entrance and separation examinations revealed hearing within normal limits bilaterally.  The examiner also listed all of the private evaluations dated from March 1982 to November 1998, all of which were opined to show bilateral hearing loss.  The Veteran reported pre-military noise exposure from using a power saw, but noted that he used hearing protection.  He also reported military noise exposure from muzzle blasts from eight inch guns and 175 Howitzers without hearing protection.  He denied post-service noise exposure.  He stated that he worked as an automaker for a brief time and then worked as a laboratory technician for almost 27 years.  He reported post-service recreational noise exposure from deer hunting and chainsaws with the use of hearing protection.  The Veteran also reported intermittent, bilateral tinnitus that began after he was exposed to gun fire in Vietnam; the etiology was unknown.  The examiner opined that the Veteran's bilateral hearing loss was not related to his military service because his hearing was within normal limits for both ears at discharge.  His tinnitus was also not related to his military service because there was no complaint of tinnitus found in the STRs.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  As discussed above, in-service acoustic trauma is conceded.  Furthermore, the evidence shows that the Veteran has a current bilateral hearing loss disability as defined by VA and tinnitus.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss disability and tinnitus.  

In finding that the evidence supports a nexus, the Board acknowledges the April 2008 VA examiner's negative nexus opinion but finds such opinion lacks probative value as it both violates Hensley and fails to take into account the Veteran's lay statements regarding the onset and continuity of symptoms.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley at 160.  The examiner's negative nexus opinion regarding the Veteran's hearing loss was premised upon the absence of bilateral hearing loss being shown at discharge and thus lacks probative value. 

Furthermore, the examiner failed to address the fact that the Veteran's left ear showed some degree of hearing loss at 4000 Hertz at discharge from service.  Indeed, the thresholds for normal hearing are 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley at 157 (citing Schroeder et al. eds., Current Medical Diagnosis & Treatment, 1988, pages 110-111).  As discussed above, the Veteran's July 1967 discharge examination revealed hearing acuity of 30 decibels at 4000 Hertz in the left ear.  Thus, the Veteran showed some degree of hearing loss in the left ear at discharge from service.  Additionally, the elevated thresholds of 20 decibels at 500 Hertz in both ears, although still normal hearing acuity, is at the highest threshold of normal.  Therefore, the evidence supports a finding that the Veteran did incur bilateral hearing loss in service.

Indeed, as early as 1982 at the age of 37, the Veteran was shown to have bilateral hearing loss as defined by VA.  Considering the Veteran's lack of post-service occupational noise exposure, and the fact that he wore hearing protection for post-service recreational noise exposure, the Board finds that the most reasonable explanation for his bilateral hearing loss is the in-service acoustic trauma. 

Contrary to the VA examiner's negative nexus opinion for tinnitus, the fact that the Veteran's service records are silent for any auditory complaints does not necessarily preclude a finding that the onset of his tinnitus was in service.  Here, the Veteran has reported having hearing loss and tinnitus since service.  He is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran to be credible.  The VA examiner failed to take into account the Veteran's competent and credible reports of the onset of his bilateral hearing loss and tinnitus being in service and of a continuity of relevant symptomatology since service.  The VA examiner's opinion lacks probative value.
The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his bilateral hearing loss hearing loss and tinnitus occurred in service following exposure to acoustic trauma.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus for his bilateral hearing loss and tinnitus. 

Thus, in considering the in-service acoustic trauma, the showing of left ear hearing loss at discharge from service, and the Veteran's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss and tinnitus that were incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss and tinnitus.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to this extent, the appeal is granted.  

Entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to this extent, the appeal is granted.  

Entitlement to service connection for tinnitus is granted.


____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


